DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered. Claims 1-3, 5, 7 and 9-23 are currently pending in the application. An action follows below:

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with William L. Brooks, applicant’s representative with Reg. No. 34,129, on 01/10/2022.
The application has been amended as follows: 
In the claims:
	Claim 12:	Replace “claim 6” with -- claim 1 --.
Claim 16:	Replace “claim 8” with -- claim 1 --.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-3, 5, 7 and 9-23 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a display device in which an image is displayed with uniform luminance regardless of areas. Independent claim 1 identifies the uniquely distinct limitations, “when the dummy scan signals are supplied to the dummy scan lines, a level of a voltage supplied to the first node is changed from a high level to a low level, and a magnitude of a data signal supplied to pixels in a floating state is decreased.” The closest prior arts, Toyoshima et al. (US 2002/0093474 A1,) Kwak (US 6,384,878 B1,) Yoon et al. (US 2009/0224248 A1,) Jung (US 2014/0117320 A1,) Ono (US 2012/0169799 A1,) and Kim et al. (US 2016/0321990 A1) all discussed in the previous Office action dated 10/07/2021, either singularly or in combination, fail to anticipate or render obvious the above underlined limitations arranged to operate in combination with all of the other claimed limitations particularly recited by this claim. 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Withdrawal Notice of Restriction Requirement
Claim 1 is generic and allowable. The election/restriction requirement between species, as set forth in the Office action dated 08/30/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election/restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 12-23 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the election/restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626